Citation Nr: 9915462	
Decision Date: 06/02/99    Archive Date: 06/15/99

DOCKET NO.  98-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.

2.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1969. This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), is addressed in the remand portion of this 
action.


FINDING OF FACT

The veteran is so helpless as to be essentially unable to 
care for herself.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for the regular aid and attendance of another person 
have been met. 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for special monthly pension based on the 
need for regular aid and attendance is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the Board finds that she has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).
The veteran was born in August 1949 and was granted a 
permanent and total disability rating for pension purposes in 
an August 1985 rating decision.  The RO has rated her 
gastrointestinal disabilities as 70 percent disabling, her 
psychiatric disability as 50 percent disabling, her status-
post panhysterectomy as 50 percent disabling, and her 
cystitis as 20 percent disabling; her combined nonservice-
connected rating is 90 percent.

Under the statutory and regulatory criteria, with respect to 
payment of an increased rate of pension based on the need for 
regular aid and attendance, a person shall be considered to 
be in such need if such person is either in a nursing home, 
on account of mental or physical incapacity, or is helpless 
or blind, or so nearly helpless or blind as to need regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.  Factors considered in determining whether 
a need for aid and attendance exists include whether an 
ability exists to keep one's self clean, dress and feed one's 
self, attend to the wants of the nature, and protect one's 
self from the hazards or dangers incident to one's daily 
environment.  38 C.F.R. § 3.352(a).

At a January 1997 VA examination for permanent need for 
regular aid and attendance purposes, the veteran complained 
of dizziness, weakness, and blackouts.  She was 64 inches 
tall and weighed 132 pounds.  She had generalized weakness 
due to anemia from chronic gastrointestinal bleeding.  It was 
noted that the veteran had "short esophagus" with severe 
acid reflux and esophagitis.  Two prior gastrointestinal 
surgeries had been unsuccessful.  The veteran continued to be 
in pain, with intermittent gastrointestinal bleeding, anemia, 
and weakness.  Her symptoms prevented her from driving.  The 
diagnoses were gastrointestinal bleeding, anemia, and severe 
gastroesophageal reflux- esophagitis, Barrett's esophagus.  
The examiner concluded that the veteran required the daily 
personal health care services of a skilled provider without 
which she would require hospital, nursing home or other 
institution care.

The veteran was hospitalized at a VA hospital from March to 
April 1998 for persistent weight loss, vomiting, and a 
history of abnormal liver appearance on imaging studies.  The 
discharge diagnoses were gastroesophageal reflux disease, 
severe, uncontrolled; Barrett's esophagus; fatty liver 
infiltration; chronic headaches; depression; and anxiety.  

VA records on file for July 1998 reveal continued 
gastrointestinal and other problems, for which the veteran 
was prescribed 40 medications.

The veteran testified at her video conference hearing with 
the undersigned in November 1998 that she required the 
assistance of another person, usually other family members, 
to help her with her multiple medications and to help her 
with the activities of daily living, such as cooking and 
cleaning her home.  The veteran further testified that she 
did not drive, that she had intermittent blacked outs, and 
that she had trouble swallowing, which could lead to choking.

When seen at a VA outpatient clinic in February 1999, the 
veteran weighed 118 pounds.  She complained of progressively 
worsening dysphagia and said that she had lost approximately 
50 pounds over the previous year.  Barrett's esophagus was 
diagnosed.

As noted above, the veteran's various disabilities, 
especially her gastrointestinal disabilities, result in 
weakness, black-out spells, difficulty swallowing, and the 
need for multiple medications.  Moreover, the January 1997 VA 
examiner opined that the veteran required the daily help of 
another person.  Therefore, the Board concludes that the 
preponderance of the evidence supports the veteran's claim 
for special monthly pension based on the need for the regular 
aid and assistance of another person.




ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.


REMAND

The veteran maintains that she has had psychiatric problems 
ever since being sexually assaulted by another female soldier 
in service.  With respect to the veteran's claim for 
entitlement to service connection for psychiatric disability, 
to include PTSD, the Board notes that there is a VA 
outpatient diagnosis in October 1998 of depression due to 
general medical condition, rule out PTSD from sex trauma.  
Assessments in VA outpatient records dated in December 1998 
and January 1999 include PTSD/depression; depression, 
consider PTSD; and PTSD.

In Patton v. West, 12 Vet.App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999), 
(hereinafter the Court) pointed out that, in cases in which a 
claim for service connection for PTSD is based on a personal 
assault, VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
§ 5.14(c) (Feb. 20, 1996) provides special evidentiary-
development procedures to follow, to include a special PTSD 
personal assault letter to the veteran.  These procedures 
have not been followed in this case.

The Board also notes that VA treatment records for 
psychiatric disability, to include the records that contain 
the diagnoses noted above, were added to the veteran's file 
subsequent to the veteran's November 1998 video conference 
hearing.  The veteran has not waived her right to have this 
evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c) (1998).

In light of these circumstances, the issue of entitlement to 
service connection for psychiatric disability, to include 
PTSD, is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to her claim for entitlement to 
service connection for psychiatric 
disability, to include PTSD.  Then, with 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured.

2.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire to be filled out and 
returned, in accordance with M21-1, Part 
III, § 5.14(c), in order to obtain as 
much information as possible about the 
personal assault incident in service, to 
include a detailed description of the 
pertinent incident(s), with all pertinent 
dates and locations, as well as the 
complete names and unit designations of 
the assailant and others who were also 
assaulted or have knowledge of the 
incident(s).

3.  After the veteran has responded to 
the above inquiry, the RO should follow 
all other pertinent guidelines in M21-1, 
§ 5.14(c), in accordance with Patton, for 
development of the claim.

4.  When the above actions have been 
completed, the veteran should be examined 
by a psychiatrist to determine the 
current nature, severity, and etiology of 
all psychiatric disorders present.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for study.  Any necessary tests 
or studies should be conducted.  A 
diagnosis of PTSD, using the criteria in 
DSM-IV, should be confirmed or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the stressors supporting the 
diagnosis.  If it is determined that the 
veteran does not have PTSD, an opinion 
should be provided as to why the prior 
diagnoses of PTSD are incorrect.  With 
respect to any other currently present 
acquired psychiatric disorders, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorders are etiologically 
related to service.  The rationale for 
all opinions expressed should be 
provided.

5.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to service connection for 
psychiatric disability, to include PTSD.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals


 

